In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-22-00002-CV


                         IN RE DESIREE LEE TIREY, RELATOR

                                ORIGINAL PROCEEDING

                                      January 4, 2022
                ORDER ON MOTION FOR EMERGENCY STAY
                        Before PIRTLE and PARKER and DOSS, JJ.


       Relator, D.T., has filed a petition for writ of mandamus with this Court seeking an

order directing Respondent, the Honorable John A. Didway, to decline jurisdiction to make

a child custody determination in this suit affecting the parent-child relationship pursuant

to the Uniform Child Custody Jurisdiction Enforcement Act (“UCCJEA”). See TEX. FAM.

CODE § 152.201(a). Additionally, D.T. has filed a motion for emergency stay requesting

this Court to stay further proceedings related to the suit affecting parent-child relationship

in trial court cause number 10434, pending disposition of her mandamus petition.


       “A writ of mandamus is an appropriate means to require a trial court to comply with

the UCCJEA’s jurisdictional requirements.” Powell v. Stover, 165 S.W.3d 322, 324 (Tex.

2005) (citations omitted). Answering the question of whether the UCCJEA vests the trial
court with jurisdiction potentially affects the court’s subject-matter jurisdiction. In the

Interest of A.A., No. 07-21-00105-CV, 2021 Tex. App. LEXIS 8117, at *10 (Tex. App.—

Amarillo Oct. 5, 2021, no pet. h.).


       An appellate court, pursuant to Rule 52.10(b) of the Texas Rules of Appellate

Procedure, may grant “any just relief” pending the disposition of an original petition

without notice. TEX. R. APP. P. 52.10(b). Just relief may include staying the enforcement

of an order for purposes of protecting the jurisdiction of the appellate court by maintaining

the status quo of the underlying proceeding while the court considers the merits of the

original proceeding. In re Kelleher, 999 S.W.2d 51, 52 (Tex. App.—Amarillo 1999, orig.

proceeding) (Rule 52.10 exists to afford court opportunity to address dispute

encompassed within petition for mandamus by maintaining status quo until it can address

that dispute); In re Reed, 901 S.W.2d 604, 609 (Tex. App.—San Antonio 1995, orig.

proceeding). Just relief also includes staying enforcement of orders that might otherwise

be found to be void. PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 273 (Tex. 2012).


       D.T.’s petition for writ of mandamus and motion for emergency stay were both filed

with this Court on January 4, 2022. She asserts the reporter’s record has been paid for

and requested but has not been prepared. To afford sufficient time for preparation of the

reporter’s record and for this Court to review the merits of D.T.’s petition for writ of

mandamus and any response filed by real-parties-in-interest, her motion for emergency

stay is granted. All trial court proceedings in trial court cause number 10434 are stayed

pending further order of this Court.


                                                         Per Curiam


                                             2